IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-75,361-02


                        IN RE FERMINE LOUIS CASTILLO, Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                            FROM WILLIAMSON COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in Williamson County, that more than 35 days have elapsed, and that the application has not yet been

forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of

Williamson County, is ordered to file a response, which may be made by submitting the record on

such habeas corpus application, submitting a copy of a timely filed order that designates issues to

be investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating

that Relator has not filed an application for a writ of habeas corpus in Williamson County. Should
                                                                                                    2

the response include an order designating issues, proof of the date the district attorney’s office was

served with the habeas application shall also be submitted with the response. This application for

leave to file a writ of mandamus shall be held in abeyance until Respondent has submitted the

appropriate response. Such response shall be submitted within 30 days of the date of this order.



Filed: July 20, 2016
Do not publish